- Order denying motion to dismiss the amended complaint on various grounds, and for other relief, reversed on the law, with ten dollars costs and disbursements, and motion granted, with ten dollars costs, upon the ground that the court has no jurisdiction of the subject-matter of the action. The only allegations of the complaint which are intended to be the subject of a cause of action are those which charge that appellant is acting as vice-president and secretary, although he has resigned. Equity has no jurisdiction to try the question of the right of appellant to act as vice-president and secretary. (Civ. Prac. Act, § 1208; Moir v. Provident Savings Life Assurance Society, 127 App. Div. 591.) Lazansky, P. J., Hagarty, Carswell, Johnston and Taylor, JJ., concur.